Citation Nr: 0737521	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  95-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the residuals of a stroke resulting 
from treatment received during hospitalization in May and 
June 1989.

2.  Entitlement to an increased rating in excess of 50 
percent for major recurrent depression, from March 14, 1994 
to September 24, 2004.

3. Entitlement to a rating in excess of 70 percent for 
recurrent major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to February 1946 and from July 1946 to July 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A March 1991 rating decision denied 
entitlement to compensation benefits for the residuals of a 
stroke and a July 1995 rating decision denied entitlement to 
a rating in excess of 50 percent for schizophrenia.  In an 
August 2005 rating decision the RO re-defined the psychiatric 
service-connected disability as recurrent major depression 
and granted an increased 70 percent rating from September 24, 
2004.  The issues on appeal were previously remanded to the 
RO in November 2001 for additional development.  Although the 
requested original VA medical records are not included as 
part of the appellate record, in light of the information 
obtained the Board finds there has been substantial 
compliance with the remand instructions.  The case has been 
adequately developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's residuals of a 
stroke were not incurred as a result of VA treatment to 
include hospital treatment in May and June 1989.

3.  From March 14, 1994 to September 24, 2004, recurrent 
major depression was manifested by no more than considerable 
social and industrial impairment, impaired judgment; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  The veteran's service-connected recurrent major 
depression is manifested by a severe impairment in social and 
occupational functioning without evidence that he is totally 
disabled or demonstrably unable to work because of his 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits for 
residuals of a stroke resulting from treatment received 
during hospitalization in May and June 1989 have not been 
met.  38 U.S.C.A. § 1151 (West 1991 and West 2002) (formerly 
§ 351); 38 C.F.R. § 3.358 (2007).

2.  From March 14, 1994 to September 24, 2004, the criteria 
for a rating in excess of 50 percent for recurrent major 
depression were not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.16(c), 4.132 (before 
Nov. 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9434.

3.  The criteria for a rating in excess of 70 percent for 
recurrent major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.16(c), 
4.132 (before Nov. 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (after Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2001 and May 2004.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Although the veteran's service representative 
contends the 1151 issue should be remanded to obtain quality 
assurance records, the Board finds there is no indication any 
such records exist pertinent to the present claim nor any 
indication as to how they might substantiate the veteran's 
specific claim that his stroke was caused by a change in 
medication.  In March 2006, the veteran reported he had no 
other evidence to provide in support of his claims.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

1151 Claim

During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were amended, and claims filed after October 1, 1997 
were subject to the revised provisions.  In the present case, 
the veteran's claim was received January 8, 1991. 

In a precedent opinion, VA's General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997). 

At the time the veteran's claim for benefits pursuant to 
38 U.S.C.A. § 1151 was filed, VA statutes provided that 
"[w]here any veteran suffers an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991) (formerly § 351).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

VA's General Counsel has held that under the provisions of 
38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  A disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  Generally, 
entitlement to benefits would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VAOPGCPREC 5-2001 
(Feb. 5, 2001).  

In this case, the appellant submitted his claim in January 
1991 and it must be considered under the statutory law as it 
existed prior to October 1, 1997.  

The veteran asserts that he suffered a stroke in December 
1989 due to changes made in his medication during treatment 
while hospitalized at a VA facility in May and June 1989.  In 
statements and personal hearing testimony he also expressed 
his opinion that anesthesia provided during VA 
hospitalization in 1983 led to his development of a blood 
clot in his leg requiring the Coumadin treatment that 
ultimately resulted in his stroke.  He further asserted that 
if he had been properly monitored he would not have had a 
stroke.  

VA medical records include a hospital discharge summary from 
April to May 1976, primarily for the treatment of weakness of 
the right hand and upper extremity due to radiculopathy from 
cervical spondylosis.  It was noted that the diagnoses at 
discharge included angina.  Medications provided at that time 
included nitroglycerin and Isordil.

VA hospital records show that in October 1983 the veteran 
underwent a transurethral resection of prostate.  The 
discharge report noted he had also developed left calf 
swelling consistent with thromboplebitis, but that he signed 
himself out against medical advice and refused further 
therapy.  Hospital records dated in November and December 
1983 show the veteran was re-admitted and treated for 
thrombophlebitis and pulmonary embolism.  Discharge 
medications included Coumadin.  

VA outpatient treatment records reflect occasional treatment 
for angina.  A March 1989 report noted a VA cardiac 
specialist stated the veteran should remain on Coumadin for 
the rest of his life.  VA hospital records dated in May and 
June 1989 noted treatment for unstable angina.  The diagnoses 
at that time also included hypertension, coronary artery 
disease, and a history of pulmonary embolism in 1983.  A 
brief handwritten summary noted coronary artery disease was 
diagnosed following a 1984 cardiac catheterization.  The 
medications prescribed during hospitalization included 
Coumadin.  The veteran was stable at discharge.  Outpatient 
treatment reports dated in May 1989 noted the veteran had 
been on Coumadin since 1982 after treatment for deep vein 
thrombosis and pulmonary embolism.  A July 1989 report noted 
his coronary artery disease was stable, but that he was to be 
assessed for possible changes in his medication on his next 
visit in four to five months. 

VA hospital records dated from December 1989 to February 1990 
show the veteran underwent intensive rehabilitation for a 
right cerebrovascular accident.  VA clinical records reflect 
outpatient treatment during early 1990 for the residuals of a 
cerebrovascular accident.  During a psychiatric evaluation in 
March 1990 the veteran was noted to be angry because he 
believed that his stroke was the result of unspecified 
changes in his medication.  In August 1990, it was reported 
that he would not accept a physician's explanation that this 
was not the case.

The record includes a July 1995 statement from a VA physician 
who reviewed the claims folder and noted the veteran had a 
history of several hospitalizations for mental condition, a 
myocardial infarction in 1979, an appendectomy 40 years 
earlier, transurethral resection of prostate in 1983, and a 
penile implant in 1991.  It was noted that he had developed 
thrombophlebitis and pulmonary embolism with continued 
anticoagulant therapy since then and a cerebrovascular 
accident in December 1989.  The physician concluded that the 
medical records did not indicate any unusual change of 
medication or unwarranted therapeutic measures that may have 
caused a stroke.

An August 2001 VA medical statement noted the veteran had 
been hospitalized at an extended care facility in December 
2000 after regular hospitalization discharge following 
another cerebrovascular accident.  Other reported diagnoses 
included hypertension, history of deep vein thrombosis, and 
pulmonary embolism.  It was reported that the veteran had 
been released from the extended care facility in August 2001.

A September 2004 VA medical opinion based upon an examination 
of the veteran and a review of the claims file summarized the 
evidence of record and provided a diagnosis of a history of 
deep venous thrombosis with pulmonary embolism with Coumadin 
treatment which was discontinued in 2000.  In an August 2005 
addendum the physician noted that the veteran had developed 
deep venous thrombosis and pulmonary embolism on November 17, 
1983, and was adequately treated in the hospital with Heparin 
and then switched to oral Coumadin.  It was noted that this 
was proper and the best prevention for cerebrovascular 
accidents.  While deep venous thrombosis and pulmonary 
embolism usually required Coumadin treatment from six to 
twelve months, the veteran had many risk factors to prolong 
treatment including peripheral vascular disease since 1968, 
exertional angina since 1979, obesity and more than 40 years 
of age with hypertension, two vessel coronary artery disease 
since 1984, and a family history of heart attacks.  The 
physician noted that in spite of the treatment provided the 
veteran developed a right cerebrovascular accident with left-
sided hemiparesis with hospital admission on December 23, 
1989.  The etiology of the veteran's cerebrovascular disease 
was longstanding hypertension and coronary artery disease.  
The physician concluded that the veteran's cerebrovascular 
disease was not related to any medication change or to any 
medication prescribed by VA for treatment of cardiovascular 
disease.  

VA records show that the veteran's claim for entitlement to 
compensation for the residuals of thrombophlebitis and 
pulmonary embolism as a result of VA treatment was denied in 
a March 1991 rating decision.  A statement of the case as to 
this issue was provided in January 2006, but the veteran did 
not perfect the appeal.

Based upon the evidence of record, the Board finds the 
veteran's residuals of a stroke were not incurred as a result 
of VA treatment.  The July 1995 and September 2004 VA medical 
opinions are persuasive that the treatment the veteran 
received for his hypertension and coronary artery disease was 
proper and that his cerebrovascular accident in December 1989 
was not related to any VA treatment to include any treatment 
received during hospitalization in May and June 1989.  

The appellant has not presented any competent evidence 
contradictory to the VA physician's opinion or to indicate 
that the treatment by the VA resulted in the veteran's 
cerebrovascular accident in December 1989.  

There is no competent evidence demonstrating a causal 
connection between the claimed disability and VA treatment.  
The provided VA medical opinions are unequivocal as to these 
matters and are shown to have been based upon thorough 
examinations of the veteran and review of all relevant 
medical evidence.  Therefore, entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Rating Claim
Factual Background

Service medical records show that the veteran was 
hospitalized in December 1947 after an apparent suicide 
attempt.  A diagnosis of psychosis was provided.  Service 
connection was established for psychosis in a November 1948 
rating decision.  

VA treatment records show the veteran subsequently received 
diagnoses of schizophrenia and alcoholic schizophrenia.  A 
psychiatric examination in July 1968 noted he stated he had 
been idle for two weeks since being laid off from his job as 
a houseman at a hotel.  He had held that job for two weeks 
and prior to that had been idle for six months since quitting 
a job at a laundry that he had held for one year.  On 
evaluation, he was friendly and in good contact.  He felt 
very tense and discouraged.  He was described as restless and 
irritable.  It was noted that he was unable to hold a job.  
He denied hallucinations, delusions, or ideas of reference.  
Noise and crowds bothered him and he was noted to complain of 
loose stools and throbbing occipital headaches.  He spent his 
time walking, reading, and listening to the radio.  The 
diagnosis was chronic undifferentiated type schizophrenic 
reaction.  Incapacity was described as marked.

In an August 1968 rating decision the RO increased the 
evaluation for the veteran's service connected schizophrenia 
from 30 percent to 70 percent effective from July 25, 1968.  
An October 1968 rating decision granted entitlement to a 
total rating based on individual unemployability, effective 
from July 25, 1968.

A July 1973 VA psychiatric examination report noted that the 
veteran had last had a steady job in 1969 when he worked for 
nine months as a houseman at a hotel.  He left that job to 
become a full time student at a hotel management school.  He 
completed his course of study in four months, but had been 
unable to obtain steady work.  He had occasionally held a job 
for more than a week or two.  Medications did not help him 
and he therefore stopped receiving treatment.  His appetite 
and sleep were impaired.  On evaluation he was moderately 
withdrawn.  He was exceptionally neat in his appearance, 
polite, soft-spoken, and well mannered.  There were no 
delusions and hallucinations reported and he seemed to be 
mildly depressed.  He was well oriented and memory and 
judgment were normal.  The diagnosis was simple type 
schizophrenia.  Impairment was described as marked.

A September 1973 rating decision terminated a total 
disability rating based on individual unemployability.  A 
rating for schizophrenia was reduced to 50 percent.

The veteran's claim for an increased rating was received in 
March 1994.

On VA psychiatric examination in December 1994 the veteran 
complained of problems with his nerves since undergoing an 
operation for his prostate in 1983.  The examiner noted the 
veteran was generally alert, calm, and cooperative.  He 
appeared mildly depressed.  His speech was logical and 
coherent.  He stated he felt very tense and that his legs 
started shaking and jumping at night.  When asked about 
sudden panic feelings he stated he had gotten hot flashes and 
would break into a sweat lasting up to 15 minutes since 1983.  
He stated he had been very depressed and was more so because 
of his medications.  The examiner noted that no hypomanic 
episodes were elicited.  It was noted the veteran stated he 
had a vision of his mother once during an illness in 1946, 
but subsequently denied hearing voices.  He also stated his 
sleep was poor and that he did not dream.  The diagnoses 
included recurrent major depressive disorder and dysthymic 
disorder.  The examiner stated that overall it appeared the 
veteran had periods of depression since active service and 
had been more depressed since his blood clot in 1983 and his 
stroke in 1989.  It was noted that the claims file was not 
available, but that the veteran appeared to have more of a 
depression than schizophrenia.  It was also noted that he had 
not worked in 20 years and that he did not appear to be 
employable which was more for physical reasons and age than 
for mental health reasons.  His psychiatric incapacity was 
considered to be moderate.  

In a November 2001 decision the Board, among other things, 
denied the veteran's claim of clear and unmistakable error in 
a September 1973 rating decision terminating a total 
disability rating based on individual unemployability.  The 
issue of entitlement to a rating in excess of 50 percent for 
schizophrenia was remanded for additional development.

VA psychiatric examination on September 24, 2004, included a 
full psychiatric evaluation and review of the evidence of 
record.  The veteran's pertinent psychiatric history was 
summarized and it was noted he had not worked since 1974.  A 
mental status examination noted the veteran was ill-appearing 
in a motorized wheelchair but still required the assistance 
of his son for steering.  He was well groomed and clean.  He 
was awake, alert, and cooperative.  He was unable to speak, 
but could mouth words and was effectively able to communicate 
with the assistance of his son.  He displayed no evidence of 
a disorder of thought process.  He described his mood as down 
and denied any thoughts of suicide.  He stated he could not 
identify any activity he found enjoyable at present.  There 
was no evidence of delusions, hallucinations, or other 
psychotic symptoms.  The examiner noted the veteran displayed 
no disturbance of consciousness and was clearly oriented to 
the context of the examination.  An Axis I diagnosis of 
severe recurrent major depression was provided.  A global 
assessment of functioning (GAF) score of 42 was provided.  

The examiner stated that, while the veteran's initial 
diagnosis was in the schizophrenia spectrum, in contemporary 
terms a diagnosis of recurrent major depression was more 
appropriate.  It was noted that on at least one occasion he 
had attempted suicide and the record included prior reports 
of suicidality.  The examiner stated he was currently 
experiencing some degree of major depression and that he had 
a limited functional capacity over the past few decades 
because of psychotic symptoms.  His work history had been 
quite spotty, but the record included ample evidence of his 
having made great effort to find and sustain employment.  
Although he had trouble in his marriage, he had been able to 
remain married for the past 49 years.  The examiner stated 
the GAF score of 42 was justified by a serious impairment in 
social and occupational functioning.

In an August 2005 rating decision the RO re-defined the 
psychiatric service-connected disability as recurrent major 
depression.  An increased 70 percent rating was granted 
effective from September 24, 2004.  
Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

As a preliminary matter, the Board notes that the schedular 
criteria for evaluations of psychiatric disabilities were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(Oct. 8, 1996).  Where the law or regulations governing a 
claim are changed while the claim is pending the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The criteria in effective prior to November 7, 1996, were as 
follows:

General Rating Formula for Psychoneurotic Disorders:
The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or 
retain employment
10
0
Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment
70
Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment
50
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (before Nov. 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  VA's General Counsel concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93 (Nov. 9, 1993).  

The criteria in effective after November 7, 1996, are as 
follows:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (after Nov. 7, 1996).  

The Court has held that GAF scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (after Nov. 7, 1996).  When evaluating 
the level of disability from a mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Global Assessment of Functioning Scale
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (after Nov. 7, 1996) (the nomenclature 
employed in the schedule is based upon the DSM-IV, which 
includes the GAF scale).  

Based upon the evidence of record, the Board finds that prior 
to September 24, 2004, the veteran's service-connected 
recurrent major depression was manifested by no more than a 
considerable impairment in social and occupational 
functioning as shown by impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  There 
is no probative evidence of severe occupational and social 
impairment nor that he was demonstrably unable to obtain or 
retain employment solely because of his service-connected 
disability prior to September 2004.  A review of the claims 
folder reflects that over the past few decades, the veteran 
has had, at best, sporadic psychiatric care.  Yet the claims 
folder has numerous records regarding his primary medical 
problems resulting from physical ailments, including a 
cerebrovascular accident, tracheal stenosis with tracheotomy, 
myasthenia gravis, deep vein thrombosis, and coronary artery 
disease.  In the Board's opinion, the evidence does not 
support a rating in excess of 50 percent prior to September 
24, 2004.

The September 2004 VA examiner provided a GAF score of 42.  
It was noted the veteran had previously made great efforts to 
obtain and retain employment.  It was also noted his 
functional capacity had been limited, but the examiner 
provided no indication that the veteran's service-connected 
psychiatric disability was a total occupational or social 
impairment.  In defining the GAF score as justified by a 
serious social and occupational impairment the Board finds 
the examiner indicated the service-connected disability 
impairment was considered to be less than total.  This is 
also consistent with the December 1994 VA examiner's opinion 
that the veteran was unemployable more for physical reasons 
and age than for mental health reasons.  Therefore, the Board 
finds a rating in excess of 70 percent is not warranted under 
the rating criteria in effect either before or after November 
7, 1996.

The objective medical evidence of record does not demonstrate 
that the attitudes of all contacts except the most intimate 
are so adversely affected as to result in the veteran's 
virtual isolation in the community because of this disorder 
nor that he has totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy have resulted in a 
profound retreat from mature behavior.  Nor is there any 
objective medical evidence of a gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  

It is significant to note that the veteran's claim for an 
increased rating arose from his December 1994 VA examination 
and that prior to November 7, 1996, the Rating Schedule also 
provided that in cases where the only compensable service-
connected disability was a mental disorder assigned a 
70 percent evaluation and the evidence demonstrated the 
disorder precluded a veteran from securing or following a 
substantially gainful occupation a 100 percent schedular 
rating shall be assigned.  38 C.F.R. § 4.16(c) (before 
November 7, 1996).  In this case, while the present 
70 percent rating for recurrent major depression is the 
veteran's only service-connected disability the persuasive 
evidence demonstrates his occupational impairment is not 
total.  The medical evidence shows his service-connected 
psychiatric disability to be a severe or serious impairment 
including for occupational purposes, but also indicates he is 
unemployable because of his physical health rather than 
because of his service-connected disability symptoms.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  While there is clearly some 
interference with employment as a result of the service-
connected psychiatric disability, there is no indication that 
the present schedular rating is inadequate.  In fact, the 
schedular criteria themselves appear to sufficiently address 
any degree of interference with employment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the claim.




ORDER

Entitlement to compensation benefits for the residuals of a 
stroke resulting from treatment received during 
hospitalization in May and June 1989 is denied.

Entitlement to an increased rating in excess of 50 percent 
for major recurrent depression, from March 14, 1994 to 
September 24, 2004, is denied.

Entitlement to a rating in excess of 70 percent for major 
recurrent depression is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


